DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 8/26/2021 for application number 16/600,510. 
Claims 1-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 recites the limitations, "i) 30% for said degree of enjoyment, (ii) 20% for said measure of quality, (iii) 20% for said degree of suitability, (iv) 20% for said measure of contribution, and (v) 10% for said degree by which said cost of said product or service fits said benefit of said product or service.” There is insufficient antecedent basis for these limitations in the claim (the limitations were removed from parent claim 8).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Diester et al. (Pub. No. 2017/0046752) in view of Chen et al. (Pub. No. 2012/0209751).

In reference to claim 8, Diester discloses a computer-implemented method (para. 0019) for providing a standardized rating scheme, the method comprising: (a) displaying, in a graphic user interface (GUI) in communication with a computer system via a network, a request for rating a product or service (in response to review request, a GUI is displayed for rating, fig. 4 and para. 0037-40), said request including a rating scale for each of a set number of specified parameters (rating scales for parameters are displayed, fig. 4, para. 0037-40) across all products and services (the parameters can be general rating criteria that are not specific to a type of resource, or product, para. 0022-25, 0096, and so the general rating criteria can be used across all different types of products and services, para. 0096, 0037); (b) receiving, by said computer system via said GUI, a respective score for each of said specified parameters according to said rating scale (user can input scores into GUI, fig. 4, para. 0037-40, fig. 11, para. 0055-70).
However, Diester does not teach (c) calculating, by said computer system, an average from said scores; wherein said computer system comprises a processor, a storage operationally coupled to said processor and a utility software program executable on said processor for calculating said average and (d) storing said scores and said average on said storage.
Chen teaches c) calculating, by said computer system, an average from said scores; wherein said computer system comprises a processor, a storage operationally coupled to said processor and a utility software program executable on said processor for calculating said average; and (d) storing said scores and said average on said storage (weighted parameters are averaged to calculate rating, para. 0051, 56, 0101-02).

One of ordinary skill in the art would have been motivated to modify the score of Diester to include the average of Chen because it would allow a user to more easily get customized ratings (Chen, para. 004-09).
In reference to claim 9, Chen teaches the computer-implemented method of claim 8, wherein said average is a weighted mean biased according to predefined weightings for each of said five parameters (weighted parameters are averaged to calculate rating, para. 0051, 56, 0101-02).
In reference to claim 10, Chen teaches the computer-implemented method of claim 9, wherein said predefined weightings are defined by an administrator of said computer system (weights can be predefined for a particular use of a product, para. 0104).
In reference to claim 11, Chen teaches the computer-implemented method of claim 9, wherein said predefined weightings are defined by said customer (user can specify weights, para. 0104).

Claim 1-5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Diester et al. (Pub. No. 2017/0046752) in view of Chen et al. (Pub. No. 2012/0209751) as applied to claim 1 above, and in further view of Hsu et al. (Pub. No. 2018/0047071).

In reference to claim 1, Chen teaches the computer-implemented method of claim 8, further comprising … (g) receiving, by the computer system, a selection of a respective weight for each of [two items] by an end-user via a graphic user interface (GUI) (slider adjusts trade-off weight between two items, para. 0106).

Hsu teaches (e) calculating, by a computer system comprising at least one computer in a network comprising at least one processor, a lay rating from at least one rating score provided by a respective lay consumer (rating from lay users are calculated, para. 0128-30, fig. 8); (f) calculating, by the computer system, an expert rating calculated from at least one said rating score provided by a respective expert (expert rating calculated, para. 0143, fig. 8); … (h) calculating, by the computer system, a total rating as a result of a weighted average biased according to said respective weights … (weighted combination of user review score and expert review score are combined into an overall score, para. 0145-47); and (i) displaying, by the computer system, said total rating on said GUI (see figs. 10-13, overall score is displayed).
It would have been obvious to one of ordinary skill in art, having the teachings of Diester, Chen, and Hsu before the earliest effective filing date, to modify the ratings as disclosed by Diester and Chen to include the lay and expert rating average as taught by Hsu.
One of ordinary skill in the art would have been motivated to modify the ratings of Diester and Chen to include the lay and expert rating average of Hsu because users can benefit from seeing an aggregated review from both experts and consumers (Hsu, para. 0003-06).
In reference to claim 2, Chen further teaches the computer-implemented method of claim 1, wherein said rating score is an average calculated, by the computer system, from one or more scores provided for one or a plurality of parameters (weighted parameters are used to calculate rating, para. 0051, 56, 0101-02). 
In reference to claim 3, Chen further teaches the computer-implemented method of claim 2, wherein said average is a weighted mean biased according to predefined weightings for each of said plurality of parameters (Chen teaches weighted parameters are used to calculate rating, para. 0051, 56, 0101-02).
In reference to claim 4, Hsu further teaches the computer-implemented method of claim 1, wherein said lay ratings is a result of calculating by the computer system, an arithmetic mean of said rating scores from said at least one lay consumer (mean of consumer scores, para. 0129) and said expert rating is a result of calculating by the computer system, an arithmetic mean of said rating scores from said at least one expert (mean of expert scores, para. 0143).
In reference to claim 5, Chen and Hsu further teach the computer-implemented method of claim 1, wherein said selecting of said respective weight is effected by said end-user by moving a handle along a slider in said GUI, wherein one side of said slider indicates said expert rating and another side of said slider opposite said one side represents said lay rating (Hsu teaches weights for the expert and lay ratings, para. 0145-47, and Chen teaches using a slider to set opposite weights for values, para. 0106).

Claim 6-7 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Diester et al. (Pub. No. 2017/0046752) in view of Chen et al. (Pub. No. 2012/0209751) and Hsu et al. (Pub. No. 2018/0047071) as applied to claim 2 above, and in further view of Ojakaar (Pub. No. 2008/0071602).

In reference to claim 6, Diester teaches the computer-implemented method of claim 2, wherein said plurality of parameters include: … (ii) a measure of quality of the product or service (“Durability,” fig. 5); (ii) a measure of contribution of the product or service to growth of said customer (iv) a degree by which a cost of the product or service fits a benefit of the product or service (“Price, Performance,” fig. 5).
However, Diester, Chen, and Hsu do not teach (i) a degree of enjoyment derived using the product or service, and 
Ojakaar teaches (i) a degree of enjoyment derived using the product or service (“driving enjoyment,” para. 0066).
It would have been obvious to one of ordinary skill in art, having the teachings of Diester, Chen, Hsu, and Ojakaar before the earliest effective filing date, to modify the ratings as disclosed by Diester to include the enjoyment parameter as taught by Ojakaar.
One of ordinary skill in the art would have been motivated to modify the ratings of Diester to include the enjoyment parameter of Ojakaar because the additional factor can help users make better ratings (Ojakaar, para. 0001-06).
In reference to claim 7, Chen teaches the computer-implemented method of claim 6, said average is a weighted mean biased according to predefined weightings for each of said plurality of parameters (weighted parameters are used to calculate rating, para. 0051, 56, 0101-02).

In reference to claim 12, Diester and Chen teach the computer-implemented method of claim 9, wherein said predefined weightings are: (i) 30% for [a first parameter] (Diester teaches a parameter like haptics, fig. 4), (ii) 20% for said measure of quality (Diester teaches “Durability,” fig. 5), (iii) 20% for said degree of suitability, (iv) 20% for said measure of contribution (Diester teaches “Design,” fig. 5, as a well-designed product will help personal growth of a customer), and (v) 10% for said degree by which said cost of said product or service fits said benefit of said product or service (Diester teaches “Price, 
However, Diester and Chen do not teach (i) said degree of enjoyment, and (iii) said degree of suitability.
Ojakaar teaches (i) said degree of enjoyment (“driving enjoyment,” para. 0066); and (iii) said degree of suitability (“features,” fig. 1).
It would have been obvious to one of ordinary skill in art, having the teachings of Diester, Chen, Hsu, and Ojakaar before the earliest effective filing date, to modify the ratings as disclosed by Diester to include the parameters as taught by Ojakaar.
One of ordinary skill in the art would have been motivated to modify the ratings of Diester to include the parameters of Ojakaar because the additional factors can help users make better ratings (Ojakaar, para. 0001-06).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Diester et al. (Pub. No. 2017/0046752) in view of Hsu et al. (Pub. No. 2018/0047071).

In reference to claim 13, Hsu teaches a computer system for rating a consumer product or service (para. 0002), comprising: at least one computer in a network (fig .1), said computer including: a processor; a storage coupled to said processor (fig. 15), said storage for storing a database (para. 0104); a utility software program executable on said processor for dynamically rating the product or service, said utility software program including: a graphic user interface (GUI) module …, an account management module, a scoring module (the Examiner notes that the account and scoring modules are non-function descriptive material, as they perform no function in the rest of the claim), and a rating module; wherein said rating module includes at least one algorithm for calculating a weighted average from a lay rating and an expert rating according to weightings selected by an end-user (weighted combination of user review score and expert review score are combined into an overall score, para. 0145-47).
However, Hsu does not teach a graphical user interface (GUI) module configured to present to an end-user a request for rating the product or service, said request including a rating scale for each of a set number of specified parameters across all products and services.
Diester teaches a graphical user interface (GUI) module configured to present to an end-user a request for rating the product or service (in response to review request, GUI with rating scales for parameters is displayed, fig. 4, para. 0037-40), said request including a rating scale for each of a set number of specified parameters across all products and services (the parameters can be general rating criteria that are not specific to a type of resource, or product, para. 0022-25, 0096, and so the general rating criteria can be used across all different types of products and services, para. 0096, 0037).
It would have been obvious to one of ordinary skill in art, having the teachings of Hsu and Diester before the earliest effective filing date, to modify the GUI as disclosed by Hsu to include the rating scale as taught by Diester.
One of ordinary skill in the art would have been motivated to modify the GUI of Hsu to include the rating scale of Diester because it help users input reviews (Diester, para. 0001-04).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Diester et al. (Pub. No. 2017/0046752) in view of Hsu et al. (Pub. No. 2018/0047071) as applied to claim 13 above, and in further view of Chen et al. (Pub. No. 2012/0209751).

In reference to claim 14, Diester and Hsu do not teach the computer system of claim 13, wherein said rating module further includes an algorithm for calculating a weighted mean from a respective score for said parameters, wherein each of said parameters has a predefined weight.
Chen teaches the computer system of claim 13, wherein said rating module further includes an algorithm for calculating a weighted mean from a respective score for said parameters, wherein each of said parameters has a predefined weight (weights can be predefined for a particular use of a product, para. 0104).
It would have been obvious to one of ordinary skill in art, having the teachings of Hus, Diester, and Chen before the earliest effective filing date, to modify the parameters as disclosed by Diester to include the average as taught by Chen.
One of ordinary skill in the art would have been motivated to modify the parameters of Diester to include the average of Chen because it would allow a user to more easily get customized ratings (Chen, para. 0004-09).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diester et al. (Pub. No. 2017/0046752) in view of Chen et al. (Pub. No. 2012/0209751) as applied to claim 8 above, and in further view of Ojakaar (Pub. No. 2008/0071602).

In reference to claim 15, Diester teaches the computer-implemented method of claim 8, wherein said plurality of parameters include: … (ii) a measure of quality of the product or service (“Durability,” fig. 5); (ii) a measure of contribution of the product or service to growth of said customer (“Design,” fig. 5, as a well-designed product will help personal growth of a customer) (iv) a degree by which a cost of the product or service fits a benefit of the product or service (“Price, Performance,” fig. 5).

Ojakaar teaches (i) a degree of enjoyment derived using the product or service (“driving enjoyment,” para. 0066).
It would have been obvious to one of ordinary skill in art, having the teachings of Diester, Chen, and Ojakaar before the earliest effective filing date, to modify the ratings as disclosed by Diester to include the enjoyment parameter as taught by Ojakaar.
One of ordinary skill in the art would have been motivated to modify the ratings of Diester to include the enjoyment parameter of Ojakaar because the additional factor can help users make better ratings (Ojakaar, para. 0001-06).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174